DawsoN, /., concurring: I concur in the result reached by the majority solely on the ground that, under New York law, the interest which Mae received in the property was “in effect a life estate with broad powers of invasion” and as such was a terminable interest within the meaning of section 2056(b) (1). Since Mae received only a terminable interest from Edward, I cannot agree with the majority “that there may be a possibility that the unconsumed portions of the property received from Edward will be included in Mae’s gross estate for Federal tax purposes because of her powers over the property.” Because we do not have the question of Mae’s estate tax liability before us, I would not intimate any opinion with respect thereto. Fat and 'Stekkett, JJ., agree with this concurring opinion.